 Case 3:20-cv-03358-K-BN Document 25 Filed 01/30/21        Page 1 of 1 PageID 175



                  IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

JAMES W. EDDY,                            §
BOP Register No. 23653-045,               §
                                          §
             Petitioner,                  §
                                          §
V.                                        §         No. 3:20-cv-3358-K
                                          §
ZOOK, Warden,                             §
                                          §
             Respondent.                  §

          ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. No objections were filed. The District Court reviewed

the proposed findings, conclusions, and recommendation for plain error. Finding none,

the Court ACCEPTS the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge.

       SO ORDERED.

       Signed January 30, 2021.


                                       ____________________________________
                                       ED KINKEADE
                                       UNITED STATES DISTRICT JUDGE
